DETAILED CORRESPONDENCE

The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA  (America Invents Act). As a result, Applicant is encouraged to review the AIA  in the MPEP. Applicant should also note that the wording, requirements, and statutes may have some subtle changes from actions and requirements prior to AIA .


Claims Pending
Claims 42-55 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 42-48 remain rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 4,133,141) in view of Goodwin (US 2011/0077155), Reid et al. (US 6,455,466) and Singh et al. (Precision Farming : A New Approach- “An Introduction of Plant Nutrients and Foliar Fertilization: A Review,” 2013, pp. 258-320) for reasons set forth in the previous Office action which are restated below. Applicant’s arguments filed November 17, 2020, have been fully considered but they are not persuasive.

The claims are broadly drawn to a method of nourishing a leafy vegetable plant through its foliage by applying a feed formulation to the leaf where the roots are in contact with an incomplete water solution or inert medium that is essentially free of the plant’s nutritionally required mineral nutrients and the feed formulation is full of the plant’s required mineral nutrition and contains a penetrant.

The definition of “incomplete water solution” is defined in the specification in para 32 and is understood to mean that the water does not comprise all of a plant’s nutritionally required mineral nutrients.

Regarding claims 42-44, Lee teaches where a plant roots may grow into the water supply for obtaining water separately from the nutrients. A small quantity of ordinary sand is used for the purpose of germinating the seed and holding the plant in position (see abstract; col.1, lines 44-46, 59-62). The water and plant nutrients are supplied separately to the plant. The water in the water compartment and in the sand (i.e. inert medium) where the plant is growing, contains no plant nutrient or only insignificant amounts (i.e. essentially free). The water that the plant takes up is largely free from nutrient salts (col. 2, lines 15-17, 30-34). Lee also teaches other plant root support media (i.e. inert medium) can be used such as vermiculite or mixtures of various such media may be used. Lee also teaches that vegetable type plants can be used (col. 7, lines 35-38).  

Lee does not teach applying a feed formulation to leaves or using a penetrant or the nutrients as claimed. 

Regarding claims 42 and 45-49, Goodwin teaches a method of nourishing a vegetable plant through its foliage by applying a feed formulation to a leafy vegetable plant (paras 94-97). Additional components can include plant nutrients such as nitrogen, potassium sulfur, phosphorus, calcium, magnesium, iron, zinc, manganese, copper and boron (paras 67, 69). The feed formulation comprises an effective amount of penetrant such as dimethylsufoxide (DMSO) (paras 70 and 92).

Regarding claims 42, 45, 48, Reid et al. teach using a plant nutrient composition comprising some or all of the chemical elements commonly recognized as being essential for plant growth which includes macronutrients (e.g., potassium, calcium, magnesium, phosphorous, nitrogen and sulfur) and essential micronutrients (e.g. iron, copper, nickel, manganese, zinc, molybdenum, boron and chlorine) and can be prepared at the appropriate concentrations (col. 5, lines 32-45). Additionally, Reid teaches that the composition can comprise an anionic surfactant Lactuca (lettuce) (col. 6, lines 8 and 12).

Regarding claim 45, Singh et al. teach the benefits of foliar application with the claimed macro and micro nutrients (specifically page 259 for the benefits and the whole document for the nutrients).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to nourish leafy vegetable plants by spraying a feed formulation containing nutritionally effective amounts of macro and micro nutrients with an effective penetrant to the leaves of leafy vegetable plants while the roots of the plant are in contact with an incomplete water solution or an inert medium as taught in the cited references. One would have been motivated to nourish leafy vegetable plants through its foliage so given that the combination of the cited references teach the claimed invention. It would have been obvious to use a nutrient feed formulation comprising effective amounts of essential macro and micro nutrients (potassium, calcium, magnesium, phosphorus, nitrogen, sulfur, iron, copper, nickel, manganese, zinc, molybdenum, boron and chlorine) and apply it as a foliar spray to the leaves of leafy vegetable plants and have the roots come in contact with an incomplete water solution or an inert medium as disclosed by the cited references. Lee teaches that the water supply and inert medium are essentially free of plant nutrients. Goodwin and Reid teach using all the claimed macro and micronutrients for foliar sprays. Both Goodwin and Reid additionally teach using a penetrant in the feed formulation.

Additionally, as taught in Lee, one of ordinary skill would be motivated to use an incomplete water solution and an inert medium as both are essentially free of the plant’s nutritionally required mineral nutrients 1) as the water supply to the plant contains no nutrition salts, there would be no problem of high nutrient salt concentration, 2) extra work is required in checking and adjusting of the solution, 3) the pH is value remains constant and 4) the plant nutrients are not leached away. Furthermore, as taught in Singh, one of ordinary skill in the art would be motivated to use a foliar application spray in order to correct nutritional deficiencies in plants, increase the efficacy of fertilizer use and when soil conditions are unfavorable. Also, when 

Additionally, Applicant is reminded that as stated in claim 42, the word “comprising” is understood to be open-ended suggesting unknown components that are included in the procedure. “Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim. See MPEP 2111.03.

Moreover, by the teachings of the cited references, it is apparent that one of ordinary skill in the art would have a reasonable expectation of success in using the methods as taught in the cited references as it was commonly known in the art to use nourish a leafy vegetable plant through its foliage as well as for the benefits of a foliar feed formulation entails.

Thus, the invention, as a whole, would be clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.






Claims 49-55 remain rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 4,133,141) in view of Goodwin (US 2011/0077155), Reid et al. (US 6,455,466), Singh et al. (Precision Farming : A New Approach- “An Introduction of Plant Nutrients and Foliar Fertilization: A Review,” 2013, pp. 258-320) and Kohchi et al. (US 2002/0143060) for reasons set forth in the previous Office action which are restated below. Applicant’s arguments filed November 17, 2020, have been fully considered but they are not persuasive.

The claims are broadly drawn to a method of nourishing a leafy vegetable plant through its foliage by applying a feed formulation to the leaf where the roots are in contact with an incomplete water solution or inert medium that is essentially free of the plant’s nutritionally required mineral nutrients and the feed formulation is full of the plant’s required mineral nutrition and contains a penetrant and a nutritionally-effective amount of citrulline or citrulline-containing extract as a nitrogen source..

The definition of “incomplete water solution” is defined in the specification in para 32 and is understood to mean that the water does not comprise all of a plant’s nutritionally required mineral nutrients.

Regarding claims 49-51, Lee teaches where a plant roots may grow into the water supply for obtaining water separately from the nutrients. A small quantity of ordinary sand is used for the purpose of germinating the seed and holding the plant in position (see abstract; col.1, lines 44-46, 59-62). The water and plant nutrients are supplied separately to the plant. The water in the water compartment and in the sand (i.e. inert medium) where the plant is growing, contains no plant nutrient or only insignificant amounts (i.e. essentially free). The water that the plant takes up is largely free from nutrient salts (col. 2, lines 15-17, 30-34). Lee also teaches other plant root support media (i.e. inert medium) can be used such as vermiculite or mixtures of various such media may be used. Lee also teaches that vegetable type plants can be used (col. 7, lines 35-38).  

Lee does not teach applying a feed formulation to the leaves or using a penetrant or the nutrients as claimed or using a nutritionally-effective amount of citrulline or a citrulline-containing extract as a nitrogen.  


Regarding claims 49 and 52-54, Goodwin teaches a method of nourishing a vegetable plant through its foliage by applying a feed formulation to a leafy vegetable plant (paras 94-97). Additional components can include plant nutrients such as nitrogen, potassium sulfur, phosphorus, calcium, magnesium, iron, zinc, manganese, copper and boron (paras 67, 69). The 

Regarding claims 49, 52 and 55, Reid et al. teach using a plant nutrient composition comprising some or all of the chemical elements commonly recognized as being essential for plant growth which includes macronutrients (e.g., potassium, calcium, magnesium, phosphorous, nitrogen and sulfur) and essential micronutrients (e.g. iron, copper, nickel, manganese, zinc, molybdenum, boron and chlorine) and can be prepared at the appropriate concentrations (col. 5, lines 32-45). Additionally, Reid teaches that the composition can comprise an anionic surfactant (i.e. detergent) (col. 5, lines 53-54). The composition can be applied as a foliar spray (col. 6, line 5) and be used on leafy vegetables such as Lactuca (lettuce) (col. 6, lines 8 and 12).

Regarding claim 49 and 52, Singh et al. teach the benefits of foliar application with the claimed macro and micro nutrients (specifically page 259 for the benefits and the whole document for the nutrients).

Regarding claim 49, Kohchi et al. teaches that electron transportation system of chlorophyll is a main source for generation of active oxygen species and is considered that the amount of active oxygen produced would increase dry stress. Kohchi investigated the effects of citrulline on various kinds of stress responses and found that citrulline exerted excellent ability for elimination of active oxygen without exhibiting undesired side effects ([0022]). Kohchi teaches that an active oxygen injury of a plant might be avoided by soaking citrulline from its roots or by spreading to its leaves. It is particularly preferable to add citrulline into a liquid fertilizer such as “Hyponex”, succeeded by administration of the solution to the plant ([0036]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to nourish leafy vegetable plants by spraying a feed formulation containing nutritionally effective amounts of macro and micro nutrients with an effective penetrant to the leaves of leafy vegetable plants while the roots of the plant are in contact with an incomplete water solution or an inert medium as taught in the cited references. One would have been motivated to nourish leafy vegetable plants through its foliage so given that the 

Additionally, as taught in Lee, one of ordinary skill would be motivated to use an incomplete water solution and an inert medium as both are essentially free of the plant’s nutritionally required mineral nutrients 1) as the water supply to the plant contains no nutrition salts, there would be no problem of high nutrient salt concentration, 2) extra work is required in checking and adjusting of the solution, 3) the pH is value remains constant and 4) the plant nutrients are not leached away. Furthermore, as taught in Singh, one of ordinary skill in the art would be motivated to use a foliar application spray in order to correct nutritional deficiencies in plants, increase the efficacy of fertilizer use and when soil conditions are unfavorable. Also, when micro-nutrients are needed, the foliar application may be accomplished to correct the deficiencies. In addition, other benefits would minimize environmental pollution, improve nutrient utilization by reducing the amounts of fertilizers to the soil, the leaf feeding enhances overall nutrient level in the plant and increases biochemical activities in the leaf by increasing chlorophyll and carotenoids which favor the photosynthesis process.

Furthermore, one of ordinary skill in the art would be motivated to use a nutrient feed formulation containing citrulline as a nitrogen source with effective amounts of essential macro and micro nutrients (potassium, calcium, magnesium, phosphorus, nitrogen, sulfur, iron, copper, nickel, manganese, zinc, molybdenum, boron and chlorine) and apply it as a foliar spray to the leaves of leafy vegetable plants.  Kohchi teaches that citrulline would be beneficial to prevent dry stress to the plant and is preferable to add citrulline into a liquid fertilizer to administer to a plant.  

Additionally, Applicant is reminded that as stated in claim 49, the word “comprising” is understood to be open-ended suggesting unknown components that are included in the procedure. “Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim. See MPEP 2111.03.

Moreover, by the teachings of the cited references, it is apparent that one of ordinary skill in the art would have a reasonable expectation of success in using the methods as taught in the cited references as it was commonly known in the art to nourish leafy vegetable plants through its foliage as well as for the benefits of a foliar feed formulation entails.

Thus, the invention, as a whole, would be clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to Declaration
The declaration under 37 CFR 1.132 filed November 17, 2020 is insufficient to overcome the rejection of claims 42-55 based upon the 103 rejections as set forth in the last Office action.

Applicant additionally cites the newly submitted 1.132 Declaration of the Inventor Tyree which will be considered here.

The Declaration argues (Part I and #6) “the cited references do not disclose or suggest feeding a substantially full complement of a plant’s nutritionally required mineral nutrients through the leaves of the plant.”

This is not found persuasive. Part I of the Declaration is addressing “a substantially full complement….” which “substantially” is defined in the specification as “the condition described or claimed functions in all important aspects as the standard described” (para 33). The Declaration asserts that the references do not teach “a substantially full complement of a plant’s nutritionally required mineral nutrients through the leaves of the plant.” However, Goodwin, et al., and Singh et al., specifically teach the claimed macro and micro nutrients listed AND applying a nutrient composition to the leaves/foliage of a leafy vegetable plant (emphasis added). “Substantially” means functions as cited in the para 33 of the specification. All the cited prior art that lists the claimed essential macro and micro nutrients (potassium, calcium, magnesium, phosphorus, nitrogen, sulfur, iron, copper, nickel, manganese, zinc, molybdenum, boron and chlorine) is sufficient to fulfill the function for substantially. 

The Declaration argues (Part I, #6) “Lee teaches feeding nutrients to plants through their roots and does not disclose or suggest applying a nutrient feed formulation to the leaves of a plant.”

This is not found persuasive. Lee is not relied upon alone for teaching applying a nutrient feed formulation to the leaves of the plant. Lee teaches the water in the water compartment and in the sand (i.e. inert medium) where the plant is growing, contains no plant nutrient or only insignificant amounts (i.e. essentially free). The water that the plant takes up is largely free from nutrient salts (emphasis added). Lee also teaches other plant root support media (i.e. inert medium) can be used such as vermiculite or mixtures of various such media may be used and the type of  vegetable plants which can be used.

The Declaration argues (Part I, #7-11) that Goodwin, Reid et al., Singh et al., and Kohchi et al. disclose foliar feed formulations that contain various nutrients, penetrants and/or citrulline. However, Goodwin, Reid et al., Singh et al., and Kohchi et al. do not disclose or suggest feeding a substantially full complement of a plant's nutritionally required mineral nutrients through the leaves of the plant.

This is not found persuasive. In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. supra, Lee is not relied upon alone for teaching applying a nutrient feed formulation to the leaves of the a plant. Lee teaches the water in the water compartment and in the sand (i.e. inert medium) where the plant is growing, contains no plant nutrient or only insignificant amounts (i.e. essentially free). The water that the plant takes up is largely free from nutrient salts (emphasis added). Lee also teaches other plant root support media (i.e. inert medium) can be used such as vermiculite or mixtures of various such media may be used. Goodwin teaches a method of nourishing a vegetable plant through its foliage by applying a feed formulation to a leafy vegetable plant which include plant nutrients such as nitrogen, potassium sulfur, phosphorus, calcium, magnesium, iron, zinc, manganese, copper and boron and comprises an effective amount of penetrant such as dimethylsufoxide (DMSO) (emphasis added).  Reid et al. teach using a plant nutrient composition comprising some or all of the chemical elements commonly recognized as being essential for plant growth which includes macronutrients (e.g., potassium, calcium, magnesium, phosphorous, nitrogen and sulfur) and essential micronutrients (e.g. iron, copper, nickel, manganese, zinc, molybdenum, boron and chlorine) (emphasis added) and can be prepared at the appropriate concentrations. Additionally, Reid teaches that the composition can comprise an anionic surfactant (i.e. detergent) and can be applied as a foliar spray, and be used on leafy vegetables such as Lactuca (lettuce). Singh et al. teach the benefits of foliar application with the claimed macro and micro nutrients (specifically page 259 for the benefits and the whole document for the nutrients). Additionally, some of these may also be absorbed through the leaves, when sprayed over the plant canopy in appropriate concentration. Thus, application of fertilizers on leaves of growing plants with suitable concentrations is termed as foliar application and is widely used practice to correct nutritional deficiencies in plants and has advantages over soil application and may increase the efficacy of fertilizer use (specifically top page of 259). Therefore, as noted supra the term “substantially” as disclosed in the specification as “the condition described or claimed functions in all important aspects as the standard described” (para 33). And the limitations that are claimed thus meet the term “substantially full complement” of a plants’ nutritionally required mineral nutrients through the leaves.

Declaration argues (Part II and # 14-15) that the “skepticism of foliar fertilization at the time the application was filed was unexpectedly overcome by the claimed methods.” 
(Note: Regarding # 16 which refers to the Stevens reference, no such Exhibit B has been filed.)

This is not found to be persuasive. Frageria et al. (2009) states the difficulties of foliar nutrient application at that time nearly a decade prior to filing of the instant application. Subsequently, such difficulties have been overcome as taught by the cited prior art. The prior art shows that feed formulations have been successfully applied to foliage on leafy vegetable plants as cited in the prior art as discussed supra.

Declaration argues (Part II #17) “In view of prior foliar feeding methods being limited to mere supplementation (i.e., most of the plant's nutritionally required mineral nutrients provided by root-feeding), the results described in the application for the claimed methods were therefore unexpected. In particular, Tables 2-5 and Figures 1-4 show that a leafy vegetable plant grown using the claimed methods develops in a manner comparable to a plant of the same type grown via traditional techniques wherein the plant absorbs its nutritionally required mineral nutrients through its roots.”

This is not found persuasive because evidence of unexpected results should be commensurate with claim scope. Claim 42 does not recite the combination of all the features that is deemed necessary to get the unexpected results as disclosed by Applicant. See In re Lindner, 173 USPQ 356 (CCPA 1972) and In re Grasselli, 218 USPQ 769 (Fed. Cir. 1983) which teach that the evidence of nonobviousness should be commensurate with the scope of the claims. Applicant cites Tables 2-5 and Figures 1-4 which show that plant grown using foliar application is similar to plants obtained using traditional techniques which is not cited in the claim. Furthermore, Goodwin teaches a method of nourishing a vegetable plant through its foliage by applying a feed formulation to a leafy vegetable plant (paras 94-97). Reid et al. teach using a plant nutrient composition comprising some or all of the chemical elements commonly recognized as being essential for plant growth which includes macronutrients and essential micronutrients applying as a foliar spray (col. 6, line 5) on leafy vegetables such as Lactuca (lettuce) (col. 6, lines 8 and 12). Lastly, Singh et al. teach the benefits of foliar application with the claimed macro and micro .


Response to Arguments
Applicant’s arguments, filed November 17, 2020, concerning the above art rejection(s) have been fully considered but are not deemed to be persuasive.

Applicant argues throughout the response, of both rejections, that the cited references do not disclose or suggest feeding a substantially full complement of a plant’s nutritionally required mineral nutrients through the leaves of the plant.

This is not found persuasive. The term “substantially” is addressing “a substantially full complement….” which is defined in the specification as “the condition described or claimed functions in all important aspects as the standard described” (para 33). Applicant argues that the references do not teach “a substantially full complement of a plant’s nutritionally required mineral nutrients through the leaves of the plant.” However, Goodwin, Reid et al., and Singh et al., specifically teach the claimed macro and micro nutrients listed AND applying a nutrient composition to the leaves/foliage of a leafy vegetable plant (emphasis added). “Substantially” means functions as cited in the para 33 of the specification. All the cited prior art that lists the claimed essential macro and micro nutrients (potassium, calcium, magnesium, phosphorus, nitrogen, sulfur, iron, copper, nickel, manganese, zinc, molybdenum, boron and chlorine) is sufficient to fulfill the function for substantially. 

Applicant argues “Accordingly the claimed method is directed to nourishing a leafy vegetable plant through its foliage by applying a feed formulation that comprises a substantially full complement of a plant's nutritionally required mineral nutrients to a leaf of the plant. In contrast, the cited references do not disclose or suggest this element.” As well as “The remaining cited references, Goodwin, Reid et al., Singh et al., and Kohchi et al., disclose feed formulations that, in some embodiments, can be applied to foliage and, in other embodiments, can contain various nutrients, penetrants and/or citrulline. However, like Lee, Goodwin, Reid et al., Singh et al., and et al. do not disclose or suggest feeding a substantially full complement of a plant's nutritionally required mineral nutrients through the leaves of the plant.” 

This is not found persuasive. In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as stated supra, Lee is not relied upon alone for teaching applying a nutrient feed formulation to the leaves of the a plant (Tyree (middle of page 3). Lee teaches the water in the water compartment and in the sand (i.e. inert medium) where the plant is growing, contains no plant nutrient or only insignificant amounts (i.e. essentially free). The water that the plant takes up is largely free from nutrient salts (emphasis added). Lee also teaches other plant root support media (i.e. inert medium) can be used such as vermiculite or mixtures of various such media may be used. Goodwin teaches a method of nourishing a vegetable plant through its foliage by applying a feed formulation to a leafy vegetable plant which include plant nutrients such as nitrogen, potassium sulfur, phosphorus, calcium, magnesium, iron, zinc, manganese, copper and boron and comprises an effective amount of penetrant such as dimethylsufoxide (DMSO) (emphasis added).  Reid et al. teach using a plant nutrient composition comprising some or all of the chemical elements commonly recognized as being essential for plant growth which includes macronutrients (e.g., potassium, calcium, magnesium, phosphorous, nitrogen and sulfur) and essential micronutrients (e.g. iron, copper, nickel, manganese, zinc, molybdenum, boron and chlorine) (emphasis added) and can be prepared at the appropriate concentrations. Additionally, Reid teaches that the composition can comprise an anionic surfactant (i.e. detergent) and can be applied as a foliar spray, and be used on leafy vegetables such as Lactuca (lettuce). Singh et al. teach the benefits of foliar application with the claimed macro and micro nutrients (specifically page 259 for the benefits and the whole document for the nutrients). Additionally, some of these may also be absorbed through the leaves, when sprayed over the 

This is not found persuasive. In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed supra, Lee teaches the water in the water compartment and in the sand (i.e. inert medium) where the plant is growing, contains no plant nutrient or only insignificant amounts (i.e. essentially free) and type of inert medium, Goodwin teaches nourishing a plant through its foliage by applying a feed formulation to a leafy vegetable plant which include the plant nutrients as claimed  and a penetrant DMSO, Reid et al. teaches using the macro and micro nutrients as claimed, the  composition comprises an anionic surfactant (i.e. detergent) and applied as a foliar spray on leafy vegetables. Singh et al. teach the benefits of foliar application with the claimed macro and micro nutrients which is absorbed through the leaves, when sprayed over the plant canopy in appropriate concentration. Kohchi et al. teach the limitation of using citrulline as a nitrogen source. Applicant is reminded that it is the combination of teachings of Lee, Goodwin, Reid et al., Singh et al., and Kohchi et al. that teach each of the limitations of the invention as claimed.

Therefore, the rejection is deemed proper and is maintained.


Summary

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Susan B. McCormick-Ewoldt whose telephone number is (571) 272-0981.  The Examiner can normally be reached Monday through Thursday from 5:30 a.m. to 4:00 p.m.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiners’ supervisor is Joe Zhou at (571) 272-0724. The official fax number for the group is (571) 273-8300.  
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/SUSAN MCCORMICK EWOLDT/
Primary Examiner, Art Unit 1661